Citation Nr: 1241615	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a cardiac disability to include as secondary to infectious hepatitis.

2. Entitlement to a compensable rating for residuals of infectious hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which denied the Veteran's claim for an increased rating for infectious hepatitis; and denied service connection for a stomach and heart condition respectively.

In March 2011, a hearing was held before the undersigned at the RO (Travel Board).  A hearing transcript has been associated with the claims file.

In September 2011, these issues were remanded for further development, to include obtaining pertinent treatment records, as well as an adequate VA examination.  

A September 2012 rating decision granted service connection for a stomach condition.  As such, this issue is no longer before the Board.

As pointed out in the Board's remand, the issue of entitlement to service connection for a psychiatric disability has been raised by the record.  The issues was previously referred to the agency of original jurisdiction, but has not been adjudicated.  This issue is again referred to the RO for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran does not have a current cardiac disability.

2.  The service-connected hepatitis is shown to currently be asymptomatic.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a cardiac disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for the assignment of a compensable evaluation for the service-connected hepatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114 Diagnostic Code 7345 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation. Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In December 2007 and January 2009 letters, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating as well as secondary service connection.  The December 2007 letter told the Veteran that he could substantiate the increased rating claim with evidence that the disability had worsened.  

The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. 

The August 2007 letter also notified the Veteran of all elements of Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claim.  The letter notified the Veteran that when determining the disability rating VA considered the impact of the condition and symptoms on employment.  He was also advised that tell or give to VA recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work; or statements discussing his disability symptoms from people who have witnessed how they affected him. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained service treatment records and available post-service VA treatment records.  The Board's remand was, in part for efforts to obtain records of private treatment reported by the Veteran at his hearing.  The Appeals Management Center subsequently obtained releases from the Veteran and obtained all available records from these sources.

In addition, the Veteran was afforded proper VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The most recent October 2011 VA examination also reflects compliance with the Board's September 2011 remand instructions. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria and Analysis

Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran's service treatment records do not show any complaints of, or treatment for, cardiac disability.  

Postservice treatment records, to include VA and private treatment records, dated from 2000 through 2011 include an August 2006 treatment record in which the Veteran complained of chest pain.  Subsequent echocardiogram was noted to be normal.  None of the treatment records include statements by medical providers report findings referable to a cardiac disability.  

The Veteran was afforded an August 2009 VA examination.  The examiner opined that he could not determine whether there was a relationship between the cardiac disability and service without resorting to mere speculation as the claims file did not contain "sufficient documentation" or identification of such problem.

The Veteran was afforded another VA examination in October 2011.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported a pass history of chest pain; but denied any current cardiac complaints.  The clinical examination showed no evidence of a cardiac disability.  The examiner opined that the claimed condition was less likely than not (50 percent probability) incurred in service, or caused by the claimed service-connected disability; because the Veteran did not have a cardiac disability.

The Veteran testified that treatment providers had indicated to him that he had a cardiac disability, but records from those providers do not include findings of such a disability.  His report in this regard, is thus, not credible.  While the Veteran is competent to report chest pain; and chest pain is documented in the record, the record does not show that he has been found to have a cardiac disability.

The Veteran would not be competent to say that the chest pain or other symptoms were manifestations of a cardiac disability.  It would require medical expertise to say that his symptoms were indicative of cardiac disability as opposed to some other illness.  

The competent and credible evidence all indicates that the Veteran does not have a current cardiac disability.  The weight of the evidence is thus against the claim.  Reasonable doubt does not arise and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

Increased rating

Disability evaluations are determined by the application of rating criteria set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each distinct period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection was granted for infectious hepatitis by a September 1961 rating decision.  In October 2007, the Veteran submitted a claim for an increased rating.

Private treatment records dated from 2008 to present shows no current treatment or findings of hepatitis.  

On a VA examination in January 2008, the examiner reviewed the claims file and found that there was no evidence that the Veteran's hepatitis had bothered him in the last 7 to 10 years.  Clinical evaluation revealed no evidence that the Veteran was malnourished; liver size was normal; there was no evidence of ascities; liver function test was normal.

During the August 2011 Travel Board hearing, the Veteran reiterated his contentions that a compensable rating for his service-connected hepatitis was warranted.  His testimony centered around stomach problems that had been present since the bout of hepatitis in service.  As noted earlier, he has been granted service connection and a separate rating for the stomach problems.

Hepatitis (other than Hepatitis C) is rated pursuant to 38 C.F.R. § 114, Diagnostic Code 7345.  A 0 percent rating applies when the condition is nonsymptomatic.  

A 10 percent rating applies when there is intermittent fatigue, malaise, and anorexia, or when there are incapacitating episodes having a duration of at least one week but less than two weeks during the past twelve month period.  

A 20 percent rating applies where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past twelve month period.  

A 40 percent rating applies when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the last twelve months.  A 60 percent rating applies where there is daily fatigue, malaise, and anorexia with substantial weight loss and hepatomegaly or incapacitating episodes having a total duration of at least six weeks during the past twelve months, but not occurring constantly.  A 100 percent rating is applies for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

The evidence does not show that the Veteran has current symptoms of the service-connected hepatitis.  He has been assessed for hepatitis but his liver function tests were normal and the disease was considered resolved or in remission.  

Absent evidence of current symptoms, the weight of the evidence is against the grant of a compensable rating for hepatitis.  38 U.S.C.A. § 5107(b).



Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The hepatitis disability is shown to be asymptomatic.  There are no manifestations outside of the criteria contained in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a.  While the Veteran reported fatigue, there is no indication that such would cause marked interference with employability.  The rating in this case is for a marked disability.  Thus, the rating criteria contemplate the Veteran's disability, and referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case, while the Veteran is not currently employed, and is retired, there is no indication that his service-connected disabilities prevent him from obtaining or maintaining gainful employment.  Hence further consideration of entitlement to TDIU is not warranted.




ORDER

Entitlement to a cardiac disability, claimed as secondary to service-connected hepatitis is denied.

Entitlement to a compensable rating for service-connected hepatitis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


